Citation Nr: 1441406	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from March 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  

The Veteran was scheduled for a Board hearing in August 2010 but failed to report.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In January 2011 and July 2012, the Board remanded the listed issues for additional development.  

The VBMS and Virtual VA folders have been reviewed and contain extensive VA medical records.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Board regrets the delay occasioned by another remand; however, additional development is needed.  See 38 C.F.R. § 3.159(c)(2014).  

The Veteran asserts that he is unemployable due to his service-connected PTSD.  A review of the claims folder does not show that a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was submitted.  This should be requested on remand.  

A January 2010 deferred rating decision indicates that the Veteran was enrolled in Chapter 31 (vocational rehabilitation) as of January 2010.  It was noted that vocational rehabilitation records were requested and received.  

The June 2010 Supplemental Statement of the Case indicates that VA vocational rehabilitation records from October 2008 to February 2010 were considered.  The Board, however, is unable to locate the vocational rehabilitation folder or copies of these records in the claims folder.  

The VA records dated in October 2013 noted that the therapist discussed finding a part time job for the Veteran.  A VA telephone encounter note dated in March 2014 indicated that the Veteran wanted to go to school.  Vocational rehabilitation was going to mail him a Chapter 31 application.  

On review, it appears that the Veteran received vocational rehabilitation services in 2010 and may currently be enrolled in the program.  These records are relevant to the appeal issues and should be associated with the claims folder.  

The Veteran most recently underwent a VA examination to determine the severity of the service-connected PTSD in February 2011.  Since that time, the Veteran was hospitalized in October 2011 and VA records show continued treatment for significant PTSD symptoms, to include anxiety and depression.  

Considering the Veteran's complaints, as well as the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2013); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Updated VA records should also be obtained on remand.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to contact the Veteran and ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  The AOJ should take all indicated action to obtain copies of all relevant VA medical center records for the period from July 2014 to the present.  All records obtained should be associated with the claims folder or virtual folder.  

3.  The AOJ should take all indicated action to obtain the Veteran's VA vocational rehabilitation folder (or copies thereof) pertaining to any services during the appeal period.  

4.  With regard to any Federal records requested herein, the AOJ should comply with the procedures set forth at 38 C.F.R. § 3.159(c)(2).  

5.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of service-connected PTSD.  The claims folder, to include electronic records, should be available for review.

In accordance with the latest worksheet for evaluating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner is also requested to discuss the impact of the service-connected PTSD on the Veteran's ability to obtain and maintain substantially gainful employment.  

A complete rationale for any opinion expressed should be provided.  

6.  After completing the requested action and any additional development deemed appropriate, the AOJ must readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

